DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 9/14/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 11, 13-15, 23, 24, 35-46, 53, 54, 57, 61-64, 66, 76 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Brooks et al (Dexamethasone 0.4 Sustained-Release Intracanalicular Insert in the Management of Ocular Inflammation and Pain Following Ophthalmic Surgery: Design, Development and Place in Therapy; Clinical Ophthalmology 2020: 14, 89-94) in view of Sawhney et al (CA 3 038 075 A1 hereafter Sawhney) and Torkilsden et al (Vehicle-Controlled, Phase 2 Clinical Trail of Sustained-Release Dexamethasone Intracanalicular Insert in a Chronic Allergen Challenge Model; Journal of Ocular Pharmacology and Therapeutics, vol 33, number 2, 2017, page 79-90).
Brooks teaches a method of treating allergic conjunctivitis in a patient comprising administration of a sustained release biodegradable intracanalicular insert (page 89, 92). The insert is preservative free (page 90). The insert comprises 0.4 mg dexamethasone for 30 days (page 90-91). The insert is a hydrogel that comprises polyethylene glycol (page 90). The dexamethasone is conjugated with fluorescein (page 90). The occurrence of increases in intraocular pressure is below 5%, as low as 4.4 (Table 1). The inserts are dry and cylindrical in shape (Figure 1). 
While Brooks discloses a method of treating allergic conjunctivitis by administering a hydrogel formulation comprising polyethylene and dexamethasone along with visualizing agents, the reference is silent to the molecular weight of the polyethylene glycol. The use of polyethylene glycol as recited in the instant claims is known in the art as seen in Sawhney.
Sawhney discloses an ocular insert device comprising a crosslinked hydrogel polymer matrix material (Abstract).  The device can be inserted into the intracanalicular space and is pre formed in cylindrical shape (page 46, lin. 29, page 11, lin. 25-35; page 34, lin. 1-14).  The plugs comprise polyethylene glycol with molecular weights up to 100,000 Daltons (page 19, lin. 5-13).  The PEG is crosslinked with trilysine acetate and forms multiple arms, specifically  2 to 100 arms (page 7, lin. 10-15; page 21, lin. 1-25).  A fluorophore like fluorescein (page 11, lin. 8-15).  Specific examples of polyethylene glycols include a 4-arm 20K PEG crosslinked with trilysine, useful for delivery over 6 to 8 weeks (page 32, lin. 5-10).  The insert can comprise dexamethasone as an active agent (page 40, lin. 1-5). The polymer network is formed by reacting the electrophilic ester group of the polyethylene glycol with an amine (page 11, lin. 8-15, page 26, lin. 15-25).  The insert is useful for delivery of an active agent for 10 days to 2 years (page 11, lin. 20-25).  It would have been obvious to use the specific PEG compounds of Sawhney into the formulation of Brooks as they have similar structure and solve the same problem.
Brooks discloses that several side effects are found in patient populations including ocular irritation. The reference however is silent to the specific itching scores of the instant claims. Brooks includes by reference, a study to Torkildsen that describes the itching scores for the dexamethasone intracanalicular inserts.
Torkildsen discloses a method for treating allergic conjunctivitis by administration of an intracanalicular insert comprising polyethylene glycol a dexamethasone (abstract, page 80). The insert comprises .394 mg of the drug and is delivered for 30 days (page 80). The inserts are evaluated for side effects like ocular itching using a Conjunctival Allergen Challenge Model measured at 3, 5 and 7 minutes (Figure 2). The inserts have ocular itching scores below 2.0 on Day 8 (Figure 2). The dexamethasone inserts are compared to inert inserts and perform with lower itching values (Figure 2). It would have been obvious to include these elements into Brooks study as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable method of treating allergic conjunctivitis. It would have been obvious to include the polymers of Sawhney into the formulation of Brooks as they solve the same problem and have the same components. Brooks incorporates the itch score data of Torkildsen showing the PEG insert that is free of preservatives has improved itch scores over inert inserts. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable means of treating allergic conjunctivitis over a long period of time with minimal side effects.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 11, 13-15, 23, 24, 35-46, 53, 54, 57, 61-64, 66, 76 and 77 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new reference Sawhney is applied to address the amendments to the molecular weight and that the insert is complete upon insertion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618